Citation Nr: 0527084	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  04-19 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for L5-S1 bulging disc 
with desiccated disc and L1, L3 Hemangioma by MRI; Lumbar 
paravertebral myositis; clinical bilateral L5-S1 
radiculopathies, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1994 until 
July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans' Affairs (VA).  In January 2004 the RO 
found that an increased evaluation was not warranted for L5-
S1 bulging disc with desiccated disc and L1, L3 Hemangioma by 
MRI; Lumbar paravertebral myositis; clinical bilateral L5-S1 
radiculopathies.


REMAND

A letter from the Social Security Administration (SSA) dated 
in August 2003 indicated that the veteran received disability 
benefits from the SSA.  In a statement dated in August 2003 
the veteran asserted that he has been receiving disability 
benefits from the SSA since 1998.  However, the SSA's actual 
decision, and the medical reports supporting the decision, 
are not currently contained in the claims file.  On remand, 
the RO should attempt to obtain the SSA's records.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Moreover, another examination at this time, which takes into 
account all medical evidence of record, would be beneficial, 
particularly with respect to the neurological and orthopedic 
aspects of the veteran's disability.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC for the following 
actions:

1.  The RO should request the Social 
Security Administration to provide copies 
of any decision rendered by that agency 
on the appellant's claim for disability 
benefits, as well as the medical records 
relied on in arriving at that decision.  

2.  The RO should schedule the veteran 
for orthopedic examination to determine 
the current nature and severity of the 
chronic orthopedic manifestations of his 
lumbar spine disability. The examiner 
should be requested to perform any and 
all tests necessary and the results 
should be included in the examination 
report and the claims folder should be 
reviewed by the examiner in conjunction 
with the examination.  After physically 
evaluating the veteran, the medical 
examiner should address the following 
questions, to the best of his/her medical 
knowledge: a) What are the veteran's 
range of motion findings in flexion, 
extension, left and right lateral 
extension, and left and right lateral 
flexion? b) Whether there is muscle spasm 
or guarding severe enough to result in 
abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal 
kyphosis? c) Does the veteran have pain, 
pain on use, weakness, incoordination, or 
excess fatigability of the lumbar spine?  
If feasible the examiner should portray 
any additional functional limitation of 
the lumbar spine due to these factors in 
terms of degrees of additional loss of 
motion.  If not feasible, this should be 
stated for the record together with the 
rationale. If the veteran does not have 
pain or any of the other factors, that 
fact should be noted in the file.   

3.   The RO should also schedule the 
veteran for neurologic examination to 
determine the current nature and severity 
of the chronic neurologic manifestations 
of his lumbar spine disability, if any. 
Send the claims folder to the examiner 
for review, and request the examiner to 
acknowledge review of the claims folder 
in the examination report.  The examiner 
should be requested to perform any and 
all tests necessary and the results 
should be included in the examination 
report. After physically evaluating the 
veteran, the medical examiner should 
describe in detail all chronic neurologic 
manifestations of the veteran's service 
connected lumbar spine disability, to 
include specifying any and all neurologic 
symptoms (e.g., neuritis, neuralgia, 
sensory loss, body part dysfunction, 
etc.) with specific reference to the 
nerve(s) affected. 

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


